         Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


  SAMUEL RIVERA,
      Plaintiff,                                            No. 3:20-cv-1333 (SRU)

          v.

  COMMISSIONER OF THE
  DEPARTMENT OF CORRECTIONS, et
  al.,
       Defendants.

                                  INITIAL REVIEW ORDER

        Samuel Rivera, currently incarcerated at Osborn Correctional Institution (“Osborn”) in

Somers, Connecticut and proceeding pro se, filed the instant complaint under 42 U.S.C. § 1983

against twenty defendants. In particular, he sues Nurse A. Walters, Dr. Kevin, Nurse Carol,

seven Jane Doe nurses, one John Doe nurse, John Doe Grievance Coordinator, and John Doe

Warden, all of whom are employed at MacDougall-Walker Correctional Institution

(“MacDougall-Walker”). Rivera also names as defendants the following individuals employed

at Garner Correctional Institution (“Garner”): Nurse E. Post, one John Doe doctor, and three

John Doe nurses/other medical personnel. Lastly, he sues one John Doe nurse at Osborn and the

Commissioner of the Department of Corrections (“DOC”).

        In his complaint, Rivera principally alleges that the defendants were deliberately

indifferent to his back pain and failed to comply with medical orders issued in a state habeas

case. All defendants—except for John Doe Grievance Coordinator, who is sued in his individual

and official capacities—are sued in only their individual capacities. Rivera seeks damages as

well as injunctive relief.
            Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 2 of 16




I.      Standard of Review

        Under 28 U.S.C. § 1915A, I must review prisoner civil complaints and dismiss any

portion of the complaint that is frivolous or malicious, that fails to state a claim upon which relief

may be granted, or that seeks monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. § 1915A(b). Although detailed allegations are not required, the complaint must

include enough facts to afford the defendants fair notice of the claims and the grounds upon

which they are based. See Bell Atlantic v. Twombly, 550 U.S. 544, 555–56 (2007). In addition,

the plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Id. at

570. Conclusory allegations will not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed liberally

and interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of Am., 723

F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101–02 (2d Cir. 2010) (discussing

special rules of solicitude afforded to pro se litigants).


II.     Allegations1

        On December 2, 2014, Rivera submitted a medical request regarding his lower back pain.

See Compl., Doc. No. 1, at ¶ 24. He was seen in response to the request but was “never attended

to.” Id. On December 14, 2014, Rivera submitted another medical request complaining of his

back pain. Id. at ¶ 25. Rivera was seen on December 26, 2014, given a three-day supply of

Advil, and referred to a doctor for examination within the following two weeks. See id.




        1
          The facts are drawn from the complaint, and I assume them to be true and draw all reasonable inferences
in Rivera’s favor. See Ashcroft, 556 U.S. at 678–79.

                                                        2
         Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 3 of 16




       On January 19, 2015, Rivera submitted a medical request noting once again that he

suffered from back pain and elaborating that the pain was the result of a motor vehicle accident.

Id. at ¶ 26. He added that he had been waiting for two months for his prescriptions for 600 mg of

Neurontin and 800 mg of Motrin. Id. Ten days later, on January 29, 2015, Rivera submitted

another medical request discussing his back pain. Id. at ¶ 27. He received a reply on February 4,

2015, which indicated that he had an upcoming doctor’s appointment. Id.

       About four months later, on April 28, 2015, Rivera filed a medical request stating that he

had been at MacDougall-Walker for six months and yet was still waiting to be treated for his

back pain and epilepsy. Id. at ¶ 28. He also explained to a nurse the medication he was taking.

Id. In response, Rivera was told that he did not show for sick call; Rivera, however, denies being

called. Id.

       On May 11, 2015, Rivera submitted another medical request that reiterated his lower

back pain, listed his prescriptions, and emphasized that nothing had yet been done to ameliorate

his condition. See id. at ¶ 29. Rivera was thereafter advised that a doctor’s appointment had

been scheduled. See id. Rivera renewed his request for medical attention on August 26, 2015,

raising concerns about his back pain and inquiring why he had not yet seen a doctor. See id. at ¶

30. On September 4, 2015, Nurse Walters responded that Rivera was on the doctor sick call list.

Id.

       On April 29, 2016, Rivera filed a medical request flagging that his back pain had

worsened and that he occasionally needed assistance from other inmates. See id. at ¶ 31. Rivera

was not seen but received a response that same day, which stated that Dr. Kevin reviewed

Rivera’s chart and concluded that Rivera did not need a cane at this time. See id. On May 2,

2016, Rivera submitted another request to Dr. Kevin, which explained that his health was



                                                3
         Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 4 of 16




deteriorating due to his debilitating condition. See id. at ¶ 32. Almost three weeks later, on May

20, 2020, Rivera received a response that stated that he had refused sick call, which Rivera

maintains is inaccurate. Id.

       On June 12, 2016, Rivera requested a renewal of his prescription for Naproxen. Id. at ¶

33. The response to his request, which was provided on June 28, 2016, indicated that the

medication was renewed by Nurse Walters. Id. As of June 30, 2016, he had yet to receive his

Naproxen medication and submitted a request to that effect that day. Id. at ¶ 34. Nurse Carol

responded to his request for Naproxen on July 3, 2016, and Rivera’s medications were refilled on

July 12 and 13, 2016. See id. A follow-up appointment was also scheduled for October 28,

2016. See id.

       In addition, on June 26, 2016, Rivera had a medical emergency; when he arrived at the

medical unit, his chart could not be located until a few hours later. Id. at ¶ 34. By the time he

was finally seen, he was informed that the doctor had left and that he would be seen the

following Monday. Id. Rivera, however, was still not seen as of the following Thursday. Id.

       On September 12, 2016, Rivera visited UConn to receive a cortisone injection in his

lower back. Id. at ¶ 36. While there, he raised several health issues with his treating medical

staff, including, among other things, his nausea, rapid weight loss, muscle weakness, and

persistent lethargy. Id. Because Rivera had described symptoms of a blood disorder that might

be leukemia, the staff advised him to get a blood test immediately. See id. The following day,

Rivera submitted a request detailing his trip to UConn, requesting a blood test, and also

requesting an examination of his moles. See id. Nurse Walters responded to the request on

October 4, 2016. Id.




                                                 4
         Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 5 of 16




       On November 14, 2016, Rivera filed a health care grievance, requesting a review of his

treatment and other medical issues, which was not answered. See id. at ¶ 37. Nearly three

months later, on February 20, 2017, Rivera submitted a medical request explaining that the relief

from the cortisone shot had waned and that he was experiencing constant pain and discomfort.

Id. at ¶ 38. He added that he had difficulty bending from the waist up and had additional lumbar

disc bulges on his back. Id. The request was replied to on February 28, 2017, and the reply

stated that Rivera was a no-show at sick call—a charge that Rivera denies. Id. In addition,

although Rivera was advised during a prior medical visit that he would receive a back brace, he

never received one. Id.

       On March 5, 2017, Rivera submitted another medical request inquiring about his

cortisone shot. Id. at ¶ 39. In his request, Rivera wrote that he was advised that he would

receive a shot every 90 to 120 days but that he had not received a shot in six months. Id. He

also noted that the relief from his last shot was wearing off. Id. Rivera was finally evaluated and

given a cortisone shot at UConn in May 2017. Id. at ¶ 40.

       On October 31, 2017, Rivera submitted a grievance asserting that the medical staff were

not complying with various orders issued in a state habeas case regarding his medical care. See

id. at ¶ 41. On August 29, 2018, Rivera filed a medical request that contended again that the

staff were failing to comply with the state court’s order. See id. at ¶ 42. The request was replied

to on September 19, 2018. Id.

       On October 5, 2018, Rivera submitted a request for a cortisone shot, noting that over

eight months had passed since the last shot. Id. at ¶ 43. A response was provided on October 20,

2018, and Rivera was referred to a doctor. Id. In 2019, when Rivera was transferred to Osborn,

the intake nurse informed him that cortisone shots are no longer supplied. Id. at ¶ 44. In June



                                                 5
            Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 6 of 16




2020, however, the same nurse advised him that he was on the list to travel to UConn for a

cortisone shot. Id. Rivera had not received a cortisone shot as of July 8, 2020, the day he drafted

the complaint. Id.


III.      Discussion

       A. Statute of Limitations

          As a preliminary matter, although Rivera brings claims arising out of incidents dating

back to 2014, and although the limitations period for filing a section 1983 action in Connecticut

is three years, Thompson v. Rovella, 734 F. App’x 787, 788–89 (2d Cir. 2018), I cannot conclude

at this stage that those claims are time-barred.

           Section 1983 claims accrue when the plaintiff knew “or ha[d] reason to know of the

injury which is the basis of his action.” Hogan v. Fischer, 738 F.3d 509, 518 (2d Cir. 2013)

(citation omitted). Prisoner complaints are considered filed on the day the prisoner gives the

complaint to prison officials for delivery to the court. See Sides v. Paolano, 782 F. App’x 49, 50

(2d Cir. 2019). Although Rivera signed the complaint on July 9, 2020, his motion to proceed in

forma pauperis, which was submitted together with the complaint, is signed August 7, 2020.

Accordingly, I presume the complaint was given to prison officials on August 7, 2020; all claims

that accrued before August 7, 2017 may therefore be time-barred.

          When construing the allegations liberally and drawing all reasonable inferences in

Rivera’s favor, however, I conclude that continuing violation doctrine—which provides an

“exception to the normal knew-or-should-have-known accrual date,” Shomo v. City of New York,

579 F.3d 176, 181 (2d Cir. 2009) (citation omitted)—plausibly applies to Rivera’s claims. The

continuing violation doctrine “applies to claims composed of a series of separate acts that

collectively constitute one unlawful . . . practice.” See Lucente v. Cty. of Suffolk, 980 F.3d 284,


                                                   6
         Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 7 of 16




309 (2d Cir. 2020) (internal citations and quotation marks omitted). The continuing violation

doctrine therefore does not apply to “discrete unlawful acts,” even when those discrete acts are

part of “serial violations,” and instead applies “to claims that by their nature accrue only after the

plaintiff has been subjected to some threshold amount of mistreatment.” See id. (citing Nat’l Rr.

Passenger Corp. v. Morgan, 536 U.S. 101, 114–15 (2002)). If the continuing violation doctrine

applies, the limitations period starts to run when the defendant has “engaged in enough activity

to make out an actionable . . . claim.” See id. (citing Morgan, 536 U.S. at 117). Moreover, a

claim will only be considered timely under the continuing violation doctrine if the plaintiff

pleads “some non-time barred acts” contributing to the violation. Id. (citation omitted).

       Although the continuing violation doctrine is invoked most commonly in connection with

Title VII claims, the Second Circuit has extended the doctrine to various constitutional claims,

including Eighth Amendment deliberate indifference claims. See id. (collecting cases). To

assert a continuing violation for statute of limitations purposes with respect to a deliberate

indifference claim in particular, a plaintiff must “allege both the existence of an ongoing policy

of deliberate indifference to his or her serious medical needs and some non-time-barred acts

taken in the furtherance of that policy.” Shomo v. City of New York, 579 F.3d 176, 182 (2d Cir.

2009) (alterations and citations omitted).

       Applying the foregoing principles, I conclude that Rivera has sufficiently alleged the

existence of an ongoing policy depriving him of adequate medical treatment. As discussed more

fully below, the complaint details a pattern of DOC staff belatedly providing, or failing to

provide, recommended medication to treat Rivera’s back pain. See id. (concluding that the

district court properly held that an ongoing policy existed for purposes of the continuing

violation doctrine when the complaint suggested a pattern where staff refused to provide



                                                  7
         Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 8 of 16




recommended treatments). Further, the complaint articulates factual allegations illustrating

deliberate indifference within the three-year time period. Specifically, the complaint indicates

that Rivera had not received a cortisone shot for well over two years as of July 8, 2020

notwithstanding multiple requests. Accordingly, the continuing violation doctrine cognizably

applies to Rivera’s deliberate indifference claims and I will not dismiss as untimely his claims

arising out of events that took place before August 7, 2017.


   B. Eighth Amendment

       The Eighth Amendment forbids deliberate indifference to prisoners’ serious medical

needs. See Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013).

To state a deliberate indifference claim, Rivera must allege both that his medical need was

serious and that the defendants acted with a sufficiently culpable state of mind. See Smith v.

Carpenter, 316 F.3d 178, 184 (2d Cir. 2003). The standard embodies both an objective and

subjective element. See id. at 183. To meet the objective element, the alleged deprivation of

adequate medical care must be “sufficiently serious.” See Hathaway v. Coughlin, 99 F.3d 550,

553 (2d Cir. 1996) (citation omitted). That inquiry “requires the court to examine how the

offending conduct is inadequate and what harm, if any, the inadequacy has caused or will likely

cause the prisoner.” See Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006).

       Where the defendants allegedly failed to provide any treatment for a prisoner’s medical

condition, the focus of the court’s inquiry is whether the medical condition is sufficiently serious.

Id. at 280. The Second Circuit has delineated several factors that are “highly relevant” to that

question, including “an injury that a reasonable doctor or patient would find important and

worthy of comment or treatment; the presence of a medical condition that significantly affects an

individual’s daily activities; or the existence of chronic and substantial pain.” Chance v.


                                                 8
         Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 9 of 16




Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (citation omitted). In addition, a sufficiently

serious medical condition exists when, if left untreated or neglected for a long period of time, it

will “result in further significant injury or the unnecessary and wanton infliction of pain.”

Harrison v. Barkley, 219 F.3d 132, 136–37 (2d Cir. 2000) (citation omitted).

       Where, on the other hand, the defendants allegedly provided medical treatment that was

inadequate, the objective inquiry is narrower. See Salahuddin, 467 F.3d at 280. For instance, if

the prisoner is receiving ongoing medical care and there was an “unreasonable delay or

interruption in that treatment,” the inquiry focuses on “the challenged delay or interruption in

treatment rather than the prisoner's underlying medical condition alone.” Id. (citation omitted).

       To meet the subjective element, the defendants must have been “subjectively reckless”—

that is, they must have been aware that the prisoner faced a substantial risk to his or her health or

safety and disregarded that risk. See Farmer, 511 U.S. at 837; Spavone, 719 F.3d at 138. The

defendants “need only be aware of the risk of harm, not intend harm,” and “awareness may be

proven ‘from the very fact that the risk was obvious.’” Spavone, 719 F.3d at 138 (quoting

Farmer, 511 U.S. at 842). Such recklessness entails more than mere negligence, Salahuddin,

467 F.3d at 279–80, and “an official’s failure to alleviate a significant risk that he should have

perceived but did not” does not constitute deliberate indifference, see Farmer, 511 U.S. at 838.

A disagreement over a choice of treatment provided also does not establish deliberate

indifference. See Wright v. Rao, 622 F. App’x 46, 47 (2d Cir. 2015); Hill v. Curcione, 657 F.3d

116, 123 (2d Cir. 2011) (“It has long been the rule that a prisoner does not have the right to

choose his medical treatment as long as he receives adequate treatment.”).

       In his complaint, Rivera alleges that he has suffered from back pain since at least

December 2014. The complaint suggests that DOC staff failed to provide Rivera with a back



                                                  9
        Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 10 of 16




brace, failed to administer cortisone shots every 90 to 120 as medically recommended and,

further, failed to provide his Neurontin, Motrin, and Naproxen medications in a timely manner.

Moreover, according to his complaint, Rivera was not evaluated following multiple complaints

regarding his back pain. His pain had additionally worsened during several periods of alleged

medical neglect, which rendered Rivera unable to bend without difficulty at one point and in

need of assistance from other prisoners at another.

       Considering those allegations, and drawing all reasonable inferences in favor of Rivera

and construing his complaint liberally, Rivera has pled the existence of a sufficiently serious

deprivation of medical care. See Johnson v. Wright, 412 F.3d 398, 404 (2d Cir. 2005) (“[A]

deliberate indifference claim can lie where prison officials deliberately ignore the medical

recommendations of a prisoner's treating physicians.”). I therefore conclude that Rivera has

adequately established the objective element of the deliberate indifference test.

       With respect to the subjective element, the complaint plausibly attributes culpable intent

to Dr. Kevin and Nurse Walters. In particular, the complaint alleges that Rivera complained of

worsening and severe back pain on April 29, 2016 and that Dr. Kevin, without seeing Rivera,

merely advised him that he did not need a cane in response. The complaint further alleges that,

on May 2, 2016, Rivera submitted another request to Dr. Kevin explaining that his health was

deteriorating due to his back pain. According to the complaint, Rivera was again not seen and

only received a reply that stated that he had refused sick call, which he denies. In my view, those

allegations raise a reasonable inference that Dr. Kevin was aware of a substantial risk that his

failure to treat Rivera’s back pain would cause Rivera serious harm and thus acted with

deliberate indifference.




                                                10
        Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 11 of 16




       Further, the complaint alleges that Nurse Walters replied to Rivera’s medical request

dated August 26, 2015, which complained of lower back pain and questioned why he had not yet

seen a doctor. Although Nurse Walters noted in the response that Rivera was placed on sick call,

the complaint indicates that Rivera was not given any medical attention until eight months later,

when Dr. Kevin opined that Rivera did not need a cane. In light of those allegations, the

complaint reasonably suggests that Nurse Walters was aware that Rivera faced a substantial risk

to his health and disregarded that risk.

       The allegations concerning nurse Doe at Osborn, however, are insufficient. Rivera only

alleges that, when he arrived at Osborn in 2019, nurse Doe told him that cortisone shots were no

longer provided but that, in June 2020, she informed him that he was scheduled to go to UConn

for a cortisone shot. Even when drawing all reasonable inferences in his favor, that allegation

does not plausibly suggest deliberate indifference, principally because it does not imply that

nurse Doe was aware of Rivera’s back pain or the severity thereof.

       Rivera’s allegations against the nurse he spoke with on April 28, 2015 likewise fall short.

The complaint merely asserts that Rivera “explained to the nurse the medication he was taking,”

from which I cannot reasonably infer that the nurse knew that Rivera was exposed to a

substantial health risk. Any claims propounded against Nurse Carol are deficient for that same

reason; the complaint only provides that Nurse Carol responded to Rivera’s request for Naproxen

refills on July 3, 2016. Moreover, the Naproxen medications were allegedly refilled shortly

thereafter, on July 12 and 13, 2016, which suggests that Nurse Carol did not disregard any risk

that might have come to light from Rivera’s request.

       Finally, the complaint does not set forth any specific allegations concerning the

remaining defendants. Although Rivera alleges that he submitted multiple medical requests



                                                11
         Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 12 of 16




complaining of his back pain, the complaint, for the most part, does not specify who received or

responded to those requests. Accordingly, I cannot determine based on the complaint whether

Rivera can sufficiently satisfy the subjective component of the deliberate indifference test for

those defendants.

        For the foregoing reasons, all deliberate indifference claims, except those brought against

Dr. Kevin and Nurse Walters, are dismissed without prejudice.2

        C.       Enforcement of State Court Order

        Rivera further alleges that the DOC staff failed to comply with an order issued in state

court regarding Rivera’s medical care. Rivera, however, must seek enforcement of state court

orders in state court. See Coleman v. Ducate, 2013 WL 12205506, at *4 (D. Conn. Oct. 11,

2013); see also Beudoin v. Michigan Racing Inc., 30 F. App’x 575, 576 (6th Cir. 2002)

(“appropriate recourse . . . for alleged violation of the state court’s order, was to advise the state

court of the alleged violations and to pursue the matter in the [state] courts”); LeBlanc v. Rhode

Island, 2011 WL 7099502, at *9 (D.R.I. Dec. 21, 2011), report and recommendation adopted,

2012 WL 244383 (D.R.I. Jan. 25, 2012) (dismissing a plaintiff’s claim for non-compliance with

state court orders regarding medical care because “it is not the function of this Court to enforce

state court orders”); Sameer v. Khera, 2018 WL 4039964, at *1 (E.D. Cal. Aug. 22, 2018) (“To

the extent that plaintiff is now asserting her claims are based on defendant Khera’s violations of

state court orders, she must seek enforcement from the court that issued the order, as this court

generally does not have jurisdiction to enforce orders made by another court or to compel that



         2
           I note that, should Rivera seek to replead his Eighth Amendment claims against any supervisory
defendants, such as John Doe Grievance Coordinator, John Doe Warden, or the Commissioner of Corrections, he
must plead that they “violated the Eighth Amendment by [their] own conduct, not by reason of [their] supervision of
others who committed the violation.” Tangreti v. Bachmann, 983 F.3d 609, 619 (2d Cir. 2020). Accordingly,
Rivera must set forth factual allegations indicating that those defendants themselves “personally knew of and
disregarded an excessive risk” to his health or safety. Id.

                                                        12
        Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 13 of 16




court to take any action.”). Accordingly, Rivera’s claim for enforcement of the state court order

is dismissed without prejudice to refiling in state court.


IV.    Motion for Appointment of Counsel

       Rivera also moves for the appointment of counsel. See Doc. No. 2. The Second Circuit

requires a movant seeking counsel to satisfy “the threshold requirement that the [case] have

‘some likelihood of merit.’” Smith v. Fischer, 803 F.3d 124, 127 (2d Cir. 2015) (citing Cooper

v. A. Sergenti Co., 877 F.2d 170, 172–74 (2d Cir. 1989)). The movant must also demonstrate

that he or she is unable to obtain counsel on his or her own. Saviano v. Local 32B-32J, 75 F.

App’x 58, 59 (2d Cir. 2003) (quoting Cooper, 877 F.2d at 173).

       In this case, it difficult to determine the likely merit of Rivera’s claims without a response

to Rivera’s complaint. For that reason, and because Rivera does not describe any efforts he took

to locate other counsel, the motion is denied without prejudice.


V.     Conclusion

       For the foregoing reasons, Rivera’s claim seeking enforcement of the state court order is

dismissed without prejudice to refiling in state court under 28 U.S.C. § 1915A(b)(1).

       The deliberate indifference claims against Nurse Carol; all Jane Doe and John Doe

nurses, doctors, and other medical personnel; John Doe Grievance Coordinator; John Doe

Warden; Nurse E. Post; and the DOC Commissioner are also dismissed without prejudice

under 28 U.S.C. § 1915A(b)(1). I will afford Rivera an opportunity to file an amended

complaint to assert an Eighth Amendment claim for deliberate indifference claim against the

foregoing defendants. The amended complaint shall be filed within forty-five (45) days from the

date of this order and shall describe how the aforementioned defendants were aware that Rivera

faced a substantial risk to his health and disregarded that risk. Failure to do so may result in the

                                                 13
        Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 14 of 16




dismissal of this case without further notice from the court. Rivera shall also use the Prisoner

Efiling Program to file his amended complaint. In his amended complaint, Rivera shall set forth

all claims—including the claims that are proceeding—and all factual allegations underlying

those claims.

       The case will proceed on the deliberate indifference claim against Nurse A. Walters and

Dr. Kevin in their individual capacities.

       The Court enters the following orders:

       (1)      The Clerk shall verify the current work addresses for defendant Walters and Dr.

Kevin with the Department of Correction Office of Legal Affairs, mail a waiver of service of

process request packet to them at the address provided within twenty-one (21) days of this

Order, and report to the court on the status of the waiver requests on the thirty-fifth day after

mailing. If a defendant fails to return the waiver request, the Clerk shall make arrangements for

in-person service by the U.S. Marshals Service on the defendant in his or her individual capacity

and the defendant shall be required to pay the costs of such service in accordance with Federal

Rule of Civil Procedure 4(d).

       (2)      The Clerk shall send Rivera a copy of this Order.

       (3)      The Clerk shall send a courtesy copy of the Complaint and this Order to the

Connecticut Attorney General and the Department of Correction Office of Legal Affairs.

       (4)      The defendants shall file their response to the complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the waiver forms are sent. If they choose

to file an answer, they shall admit or deny the allegations and respond to the cognizable claim

recited above. They also may include all additional defenses permitted by the Federal Rules.

       (5)      Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be



                                                 14
           Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 15 of 16




completed within seven months (210 days) from the date of this order. Discovery requests need

not be filed with the court.

       (6)      All motions for summary judgment shall be filed within eight months (240 days)

from the date of this order.

       (7)      Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

       (8)      If Rivera changes his address at any time during the litigation of this case, Local

Court Rule 83.1(c)2 provides that he MUST notify the court. Failure to do so can result in the

dismissal of the case. Rivera must give notice of a new address even if he is incarcerated.

Rivera should write PLEASE NOTE MY NEW ADDRESS on the notice. It is not enough to

just put the new address on a letter without indicating that it is a new address. If Rivera has more

than one pending case, he should indicate all the case numbers in the notification of change of

address. Rivera should also notify the defendants or the attorney for the defendants of his new

address.

       (9)      Rivera shall utilize the Prisoner Efiling Program when filing documents with the

court. Rivera is advised that the Program may be used only to file documents with the court. As

local court rules provide that discovery requests are not filed with the court, discovery requests

must be served on defendants’ counsel by regular mail.

       (10)     The Clerk shall immediately enter the District of Connecticut Standing Order Re:

Initial Discovery Disclosures concerning cases initiated by self-represented inmates and shall

send a copy to Rivera.

       So ordered.



                                                 15
        Case 3:20-cv-01333-SRU Document 10 Filed 01/27/21 Page 16 of 16




Dated at Bridgeport, Connecticut, this 27th day of January 2021.


                                                           /s/ STEFAN R. UNDERHILL
                                                           Stefan R. Underhill
                                                           United States District Judge




                                              16
